DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 05/31/2022 regarding claims 1-9 is fully considered. Of the above claims, claim 5 has been canceled; claims 1-2 have been amended, and claims 6-9 have been newly added.
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-4 and 6-9 is the inclusion of the limitations of a printing apparatus that include a first sheet guide configured to make contact with a first surface of a recording sheet drawn from the roll sheet; a second sheet guide configured to make contact with a second surface of the recording sheet and disposed such that the first sheet guide and the second sheet guide form a sheet entrance through the sheet passes, wherein the second sheet guide includes a projection configured to make contact with the second surface of the recording sheet and a section configured to face in a direction of an outer circumference of the roll sheet; and a transport roller configured to transport the recording sheet passing through the sheet entrance, wherein the first sheet guide is configured to move when pressed by the recording sheet transported by the transport roller.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853